Citation Nr: 0831296	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  06-28 308	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the cervical spine as secondary to the service-
connected amputation of the left foot.



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in St. Louis, 
Missouri.  The veteran now lives in Florida and his claim is 
under the jurisdiction of the St. Petersburg, Florida 
Regional Office (RO).  


FINDING OF FACT

The veteran's cervical spine disability was not caused by or 
aggravated by the veteran's service-connected amputated left 
foot disability.


CONCLUSION OF LAW

Service connection is not warranted for cervical spine 
disability as secondary to the service-connected amputated 
left foot disability.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, upon the receipt of a complete or 
substantially complete application, VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will seek to provide and which information and 
evidence the claimant is expected to provide.  The Board 
notes that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b).  
See 38 C.F.R. § 3.159, as amended by 73 Fed. Reg. 23353-23356 
(Apr. 30, 2008).  Consistent with 38 U.S.C.A. § 5103(a), the 
veteran was provided VCAA notice in May 2004 prior to the 
initial adjudication of his claim in the May 2005 rating 
decision.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

June 2006 and March 2007 letters provided the veteran notice 
of the type of evidence necessary to establish disability 
ratings and effective dates with respect to the veteran's 
claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  As 
explained below, the Board has denied the veteran's claim.  
Consequently, no disability ratings or effective dates will 
be assigned, so there can be no possibility of any prejudice 
to the veteran in the timing of this portion of the notice.

With respect to VA's duty to assist the veteran, the RO has 
obtained the veteran's service treatment records, private 
medical records, Social Security Administration records, and 
VA medical records.  The veteran has been provided VA medical 
examinations and a VA medical opinion was obtained in April 
2005.  The record reveals that all available pertinent 
records have been obtained and that the RO has fulfilled the 
duty to assist the veteran to the extent possible. 

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  History and Analysis

The record reveals that while serving in Vietnam in October 
1969 the veteran stepped on a land mine.  His left foot was 
badly injured and was amputated.  The veteran has a 40 
percent rating in effect for his amputated left foot 
disability.

In April 2004 the veteran stated that he had an upper spine 
condition with nerve damage and he asserted was secondary to 
his left foot amputation.

Initially, the Board observes that the veteran does not 
claim, and the record does not show, that the veteran 
developed a cervical spine disability during service, or 
within a year of discharge from service.  The service medical 
records contain no findings of a cervical spine disability 
during the veteran's active service and a cervical spine 
disability was not diagnosed until many years after discharge 
from service.  

The provisions of 38 C.F.R. § 3.310 provide that service 
connection may be granted where a disability is proximately 
due to or the result of already service-connected disability.  
Compensation is also payable when service-connected 
disability has aggravated a non-service-connected disorder.  
Allen v. Brown, 7 Vet. App. 439 (1995).

VA medical records dated from January 2003 include complaints 
of neck pain.  The VA medical records include a September 
2003 MRI which revealed the veteran to have mild arthritic 
changes in the lower cervical spine, with mild narrowing of 
the C-5 disc space.  The diagnoses included chronic 
cervicalgia and occipital referred pain, with no evidence of 
cervical radiculopathy or myelopathy or occipital neuralgia.  

While the veteran believes that his cervical spine disability 
is secondary to his service-connected left foot amputation 
disability, as a layperson he is not qualified to furnish 
medical opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

A careful review of the veteran's medical records, both 
private and VA, fails to show any indication that the 
veteran's cervical spine disability was caused by his 
service-connected left foot amputation disability.  
Furthermore, the veteran was provided a VA examination in 
April 2005 and the examiner stated that the veteran's altered 
gait would not put any additional stress on the veteran's 
neck and opined that it was not likely that the veteran's 
cervical spine disability was a result of the left foot 
amputation.  

The Board further notes that none of the medical evidence 
indicates that the veteran's cervical spine disability is 
aggravated by the veteran's left foot amputation disability.  
See Allen, supra.  

Since the medical evidence indicates that the veteran's 
cervical spine disability was not caused, or aggravated by, 
the veteran's left foot amputation disability, service 
connection for a cervical spine disability as secondary to 
the service-connected left foot amputation disability is not 
warranted.


ORDER

Entitlement to service connection for degenerative joint 
disease of the cervical spine as secondary to the service-
connected amputation of the left foot is denied.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


